5ETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on July 20, 2022. Claim 11 is newly added.  Thus, claims 1-11 are pending.  Claims 1 and 10 are independent.

Response to Arguments
Applicants’ arguments have been fully considered and persuasive because they are directed toward the newly added claim limitations.  Thus, the rejection has been withdrawn in light of the newly added claim limitations.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2019/0061743 to Ozawa et al. (hereinafter “Ozawa”).
Claims 1-6, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ozawa.
With respect to independent claims 1 and 10, Ozawa discloses an object detection sensor capable of detecting a first object which exists in front of the own vehicle (see paragraph [0038]:  The external sensor 51 has a function of acquiring information relating to at least a road in front of the host vehicle and a solid object present around the road. The solid object represents, for example, a moving object such as a pedestrian, a bicycle, and a vehicle, and a fixed object such as a utility pole, a tree, and a guardrail.); 
a communication unit capable of performing communication with a second object which exists around the own vehicle (see paragraph [0070]:  a second object RS2 is recognized in the detection range DR after the end of the steering control. A position of the second object RS2 is outside the left white line LL, and a relative direction of the second object RS2 with respect to the host vehicle VC is the same left direction as the relative direction of the first object RS1); 
a direction determining unit configured to calculate i) a first direction from the own vehicle to the first object detected by the object detection sensor, and ii) a second direction from the own vehicle to the second object with which the communication unit performs communication (see paragraph [0076]:  the candidate RSC is assumed to be recognized as a second object RS3. In the case, the assistance control determination unit 14 selects the assistance control and sets the start timing and the end timing of the selected assistance control in the same manner as when the first object RS1 is recognized. A position of the second object RS3 is outside the left white line LL, and a relative direction of the second object RS3 with respect to the host vehicle VC is the same direction (left direction) as the relative direction of the first object RS1.), and 
determine whether the first direction is the same as the second direction; an identity determining unit configured to determine whether the first object is identical with the second object on the basis of information acquired by the object detection sensor and the communication unit in a case where the first direction is the same as the second direction; and a driving supporting unit configured to perform driving support on the basis of information acquired from an object determined in advance between the first object and the second object in a case where it is determined that the first object is identical with the second object (see paragraph [0089]:  when the driving assistance ECU 10 determines that the steering control is selected as the assistance control, the driving assistance ECU 10 determines whether a relative direction (right direction or left direction) of the first object according to current steering control with respect to the host vehicle is the same as the relative direction of the second object recognized in step S34 with respect to the host vehicle (step S46).).
With respect to dependent claim 2, Ozawa discloses wherein the driving supporting unit performs the driving support on the basis of information acquired from an object which is more likely to collide with the own vehicle between the first object and the second object in a case where it is determined that the first object is not identical with the second object (see paragraph [0076]:  it is assumed that a possibility of the collision of the host vehicle VC with the second object RS3 is determined to be low after the end of the steering control for avoiding the collision with the first object RS1. At least the steering control is assumed to be selected as the assistance control so as to cause the host vehicle VC to pass the second object RS3 instead of stopping the host vehicle VC before the second object RS3.).
With respect to dependent claim 3, Ozawa discloses wherein the driving supporting unit judges that an object which is closer to the own vehicle has a higher risk of collision between the first object and the second object (see paragraphs [0004] and [0066]:  After the end of the steering control, the vehicle control device identifies a next pedestrian using the on-vehicle sensor. When a collision probability with the next pedestrian is higher than the threshold value, the vehicle control device sets the separation distance and adjusts the position of the vehicle in the right and left direction when the vehicle passes the next pedestrian. That is, next steering control is performed.  There is a case where the autonomous steering is started ahead of the steering wheel operation despite a situation where the driver is aware of presence of the first object RS1 and attempts to operate the steering wheel when the first object RS1 and the host vehicle VC come close to each other. In the case described above, the driver may feel a sense of discomfort. In order to avoid the problem as described above, the assistance control determination unit 14 sets a timing when the host vehicle VC is predicted to be close to the first object RS1 to the start timing of the avoidance steering control.).
With respect to dependent claim 4, Ozawa discloses wherein the driving supporting unit performs the driving support on the basis of information acquired using the communication unit from the second object in a case where it is determined that the first object is identical with the second object (see paragraph [0089]:  when the driving assistance ECU 10 determines that the steering control is selected as the assistance control, the driving assistance ECU 10 determines whether a relative direction (right direction or left direction) of the first object according to current steering control with respect to the host vehicle is the same as the relative direction of the second object recognized in step S34 with respect to the host vehicle (step S46).).
With respect to dependent claim 5, Ozawa discloses wherein the identity determining unit obtains an angular width of the first object seen from the own vehicle using the object detection sensor, obtains an angular width of the second object seen from the own vehicle using the information acquired by the communication unit, and determines whether the first object is identical with the second object on the basis of the angular width of the first object and the angular width of the second object (see paragraph [0073]: the detection range DR is expanded in front of the host vehicle VC and in the left direction thereof along the current traveling lane. The longitudinal width of a detection range EDR after the expansion is set to, for example, a value δ·α·V obtained by multiplying the value α·V of the longitudinal width before the expansion by a coefficient δ. The lateral width of the detection range EDR is set to, for example, a value W·γ·ε obtained by adding an expansion width c in the left direction to the value W·γ of the lateral width before the expansion. The coefficient δ is larger than one, and the expansion width c is equal to or larger than a maximum movement distance MDmax of the host vehicle VC. The maximum movement distance MDmax is the maximum value of a movement distance of the host vehicle VC in the right direction (avoidance direction) by the avoidance steering control.).
With respect to dependent claim 6, Ozawa discloses wherein the object detection sensor includes a camera, and the direction determining unit obtains the first direction on the basis of a position of the first object in an image captured with the camera (see paragraph [0039]:  The external sensor 51 includes, for example, a radar sensor and a camera sensor.  The camera sensor includes, for example, a stereo camera. The camera sensor images right and left scenes in front of the vehicle and calculates the shape of a road, the presence or absence of the solid object, the relative relationship between the host vehicle and the solid object, and the like based on the imaged right and left image data.).
With respect to dependent claim 8, Ozawa discloses wherein the direction determining unit obtains the second direction on the basis of a position of the own vehicle and information representing a position of the second object acquired by the communication unit (see paragraph [0076]:  A position of the second object RS3 is outside the left white line LL, and a relative direction of the second object RS3 with respect to the host vehicle VC is the same direction (left direction) as the relative direction of the first object RS1. In the example illustrated in FIG. 5, it is assumed that a possibility of the collision of the host vehicle VC with the second object RS3 is determined to be low after the end of the steering control for avoiding the collision with the first object RS1.).
With respect to dependent claim 11, Ozawa discloses wherein the communication unit of the own vehicle acquires positions of the second object through communication with the second object (see paragraph [0070]:  When the second object is recognized during a period from the start timing to the end timing of the return steering control or after an end of the return steering control, the assistance control determination unit 14 selects the next assistance control. FIG. 4 is a diagram for describing an operation example of the host vehicle when the second object is recognized after the end of the return steering control. In the example illustrated in FIG. 4, the steering control is already implemented as the assistance control for avoiding the collision with the first object RS1. In the example illustrated in FIG. 4, a second object RS2 is recognized in the detection range DR after the end of the steering control. A position of the second object RS2 is outside the left white line LL, and a relative direction of the second object RS2 with respect to the host vehicle VC is the same left direction as the relative direction of the first object RS1.).

Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661